

EXHIBIT 10.1


EXECUTIVE BONUS PLAN




The following is a description of the EMCORE Corporation (“EMCORE”) Fiscal 2008
Executive Bonus Plan (the “Fiscal 2008 Executive Bonus Plan”).  This constitutes
a written description of a compensatory plan when no formal document contains
the compensation information.


On March 31, 2008, the Board of Directors of EMCORE adopted the Fiscal 2008
Executive Bonus Plan.  The purpose of the Fiscal 2008 Executive Bonus Plan is to
establish and implement a consistent, market-driven, performance-based approach
to compensation that is compatible with EMCORE’s compensation policy and
supports EMCORE’s strategic business plan and goals.


Under the Fiscal 2008 Executive Bonus Plan, a bonus target for each executive is
created, representing a percentage of that executive’s base salary.  The
following targets have been set based for the indicated officers:


Executive Chairman and Chief Executive Officer: 80% of base salary
Chief Financial Officer:  50% of base salary
General Counsel/Chief Legal Officer and Chief Technical Officer: 35% of base
salary


The portion of the individual officers’ targets to be paid is based on both
corporate and individual performance.  Corporate performance is evaluated based
on the company’s attainment of revenue and EBITDA goals, as set forth in
EMCORE’s Fiscal 2008 Budget (the “Fiscal 2008 Budget”), both of which goals are
weighted equally.  A threshold level of 75% of revenue goals and 70% of EBITDA
goals is set.  Achievement of 100% of revenue and EBITDA goals correlates to
payment of 100% of the bonus targets, and attainment of lesser percentages of
the revenue and EBITDA goals correlates to payment of lesser percentages of the
bonus targets.  Attainment of 110% of the revenue and EBITDA goals will result
in eligibility for 120% of the bonus targets.


The individual performance component acts as a multiplier and can accelerate or
decelerate the target bonus percentage based upon individual performance as
determined by the Chief Executive Officer and the Compensation Committee.  The
multiplier ranges from 0% to 140% of the executive’s target bonus.  The Chief
Executive’s individual performance is reviewed by the Compensation
Committee.  The Chief Operating Officer’s and other executive officers’
individual performance is reviewed by the Chief Executive Officer and approved
by the Compensation Committee.


Payment of bonuses (if any) is normally made after the end of the performance
period during which the bonuses were earned. Bonuses normally will be paid in
cash in a single lump sum, subject to payroll taxes and tax withholdings.


The Compensation Committee and the Chief Executive Officer retain the ability to
modify individual executive bonuses based upon individual performance and the
successful completion of business projects and other management performance
objectives.  In addition, the Compensation Committee makes long-term incentive
grants to executive officers and employees which are not covered under the terms
of the Fiscal 2008 Executive Bonus Plan.


